179 P.3d 556, 558 (2008); Smith v. Eighth Judicial Din. Court, 113 Nev.
1343, 1344, 950 P.2d 280, 281 (1997) (noting that this court will generally
                not consider writ petitions challenging orders denying motions to dismiss).
                Accordingly, we
                            ORDER the petition DENIED.



                                                                                         J.
                                                            Saitta




                                                            Pickering



                cc:   Hon. Stefany Miley, District Judge
                      Messner Reeves LLP
                      Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A